Citation Nr: 0119420	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  93-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 rating decision 
that denied service connection for PTSD.  The veteran timely 
appealed that determination to the Board.

In a March 1998 decision, the Board denied the issue on 
appeal.  The veteran, in turn, appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In a June 2000 order, the Court vacated the 
Board's decision and remanded the matter to the Board for 
further proceedings.  The case has since been returned to the 
Board for compliance with the directives of the Court's 
order.


FINDINGS OF FACT

1.  The evidence of record as a whole (to include evidence 
that the veteran served with an infantry unit, his veteran's 
contentions, statements made by a former service comrade, and 
an undated service record stating that the veteran 
accompanied a security platoon on sweep and ambush patrols), 
indicate that the veteran engaged in combat with the enemy, 
during the veteran's Vietnam service.

2.  During his Vietnam service, the veteran experienced 
combat and non-combat stressors; the combat stressors are 
consistent with the circumstances, conditions and/or 
hardships of the veteran's service, and the non-combat 
stressor has been corroborated by credible supporting 
evidence.  

3.  The record includes a diagnosis of PTSD that appears to 
have been based upon the veteran's combat stressors and his 
confirmed non-combat stressor.  



CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD are met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1116 (West 1991); 
38 C.F.R § 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated in the introductory portion of this decision, in 
a June 2000 order, the Court vacated the Board's March 1998 
decision in which the Board denied service connection for 
PTSD, and remanded the matter to the Board for further 
proceedings.  

In the Court's order, the Court first stated that the Board 
improperly limited the evidence considered by the Board to 
determine if the veteran's had combat service to military 
combat citations or other official records.  The Court stated 
that the Board should determine whether the veteran engaged 
in combat service based on all of the evidence of record 
including the veteran's contentions, statements made by two 
lay persons, and an undated service record indicating that 
the veteran participated in sweep and ambush patrols.  
Second, the Court pointed out that pursuant to 38 C.F.R. 
§ 3.304(f), that only credible supporting evidence is needed 
to establish that an inservice stressor occurred.  The Court 
noted that the veteran did not have to have service records 
to corroborate the lay evidence that supported his claimed 
stressors which was the standard employed by the Board.  
Third, the Court indicated that the Board had discounted the 
two supporting lay statements of record because they were not 
representative of first-hand or eye-witness accounts of the 
veteran alleged inservice stressors.  However, the Court 
further indicated that there was no precedent which required 
first-hand or eye-witness accounts of alleged inservice 
stressors and that circumstantial evidence could be 
considered "credible supporting evidence."  

In light of the foregoing, the Board will reconsider the 
claim on the merits.  In this regard, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things eliminates the well-
grounded claim requirement, and redefines VA's obligations 
with respect to the duty to assist.  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, for the reasons set forth below, the Board is 
granting the claim for service connection for PTSD.  As such, 
a remand pursuant to the Veterans Claims Assistance Act of 
2000 is unnecessary.  A remand for the RO to schedule the 
veteran for a hearing before a Member of the Board at the RO, 
requested after this matter was remanded by the Court, 
likewise is unnecessary.  

Background 

At the outset, the Board notes that the veteran had active 
service from August 1964 to August 1967.  His military 
records reveal that his military occupational specialty (MOS) 
was that of a clerk typist, as well as a pay assistant, and 
he was assigned to the 7th Infantry Division.  In attempt to 
verify the veteran's alleged combat service, the RO contacted 
the National Personnel Records Center (NPRC) on several 
occasions.  However, there is no specific verification that 
the veteran engaged in combat with the enemy.  

Also of record is an undated service personnel record which 
indicates that the veteran "accompanied the Security Platoon 
on many of the Sweep and Ambush type patrols that were 
conducted in the Area of Responsibility of Advisory Team 
95."  

The veteran has presented his contentions in correspondence 
of record and at a personal hearing conducted by the 
undersigned Member of the Board in December 1997.  The 
veteran asserted that while he was in Vietnam, he was sent on 
patrols, participated in ambushes, and also participated in 
search and destroy missions.  The veteran indicated that the 
base he patrolled was exposed to constant mortar attacks.  He 
described an incident in which he was out on an evening 
patrol, when his squad left him behind.  The veteran stated 
that he suddenly heard noises, including dogs barking, and he 
began to shoot; it turned out that he shot at his own squad.  
The veteran also described another incident that he found 
stressful, in which there was a hotel blown up two blocks 
away from him that was a place that he had dined on prior 
occasions.  

In January 1993, the veteran submitted a letter written by a 
former service comrade.  This individual indicated that he 
was in the veteran's unit and that they served in combat and 
that their unit was fired upon and under mortar attack by the 
enemy.  In October 1993 and April 1996, the RO received lay 
statements from one of the veteran's acquaintances.  In his 
October 1993 letter, this acquaintance indicated that he had 
called the veteran while he was stationed in Vietnam, and the 
person who answered the phone referred to the veteran as 
"that crazy guy who shot up our own troops."  He also 
indicated that the veteran always talks about Vietnam, and 
being left in the jungle.  

The RO attempted to obtain independent corroboration of the 
veteran's claimed stressors.  In January 1994, the RO 
received a response to its inquiry seeking verification of 
the veteran's claimed stressors from the Director, 
Environmental Support Group, Department of the Army (ESG).  
The letter indicated that there was no supporting information 
as to the veteran's claim that he was involved in an 
accidental shooting against friendly troops.  The letter 
further indicated that additional information may be 
available from the veteran's Official Military Personnel File 
(OMPF), at the National Archives and Records Administration 
(NARA).  By VA letter dated in February 1996, the RO notified 
the veteran of the foregoing information, including the 
proper address for obtaining that information, and suggested 
that he contact NARA in addition to the RO contacting NARA.  
In July 1997 and August 1997, the RO sent letters to the 
NARA, requesting the veteran's OMPF.  In September 1997, the 
RO received the veteran's OMPF, which was essentially 
duplicative of records already present in the veteran's 
claims folder.  

Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  [While the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, that requirement 
has since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in connection 
with this appeal.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).]  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

As noted, the veteran's service records do not show that he 
was in combat, although he was apparently in an infantry 
division.  The RO was unable to verify through military 
channels that the veteran served in combat.  The undated 
service personnel record indicated that the veteran 
"accompanied the Security Platoon on many of the Sweep and 
Ambush type patrols that were conducted in the Area of 
Responsibility of Advisory Team 95."  However, that letter 
does not indicate that the veteran was engaged in combat with 
the enemy during any of those patrols.  However, the 
veteran's service buddy indicated that he served in combat 
with the veteran and that they were engaged in combat with 
the enemy during any of those patrols.  

The Board must consider whether the veteran served in combat 
on the basis of the record as a whole.  In this regard, the 
Court has repeatedly stressed that a determination as to 
whether the veteran engaged in combat cannot be made simply 
by reference to the existence or non-existence of certain 
combat awards or to his MOS.  See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Rather, the determination must be made on the record 
as a whole, to include lay evidence submitted in support 
thereof.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  

The Court also has held that corroboration of a claimed 
stressor may be established even if the record does not 
provide specific corroboration of the veteran's participation 
in the alleged events, or that any individuals were killed in 
connection therewith.  In this regard, the Court has held 
that, by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  In Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997), the Court determined that a radio 
log, which showed that the veteran's company had come under 
attack, was new and material evidence to warrant reopening a 
claim of service connection for PTSD, despite the fact that 
the radio log did not identify the veteran's participation.  
The Court found that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

In this case, the veteran served in an infantry division.  
There is a service record indicating that the veteran was 
involved in "Sweep and Ambush type patrols."  In addition, 
there is lay evidence, the buddy statement, which indicated 
that these patrols involved combat duties.  In light of the 
record as a whole, to include the lay evidence, and 
considering the Suozzi case, the Board finds that there is 
reasonable doubt as to whether the veteran served in combat, 
which must be resolved in his favor.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5107(b)).

With regard to his alleged stressors, the veteran has 
maintained, in pertinent part, that he was sent on patrols, 
participated in ambushes, participated in search and destroy 
missions, and was exposed to constant mortar attacks.  He 
also has indicated that when he was out on a particular 
evening patrol, his squad left him behind, and he began to 
accidentally shoot at his own squad. 

As noted, the Board has determined that, with resolution of 
all reasonable doubt in the veteran's favor, the evidence 
shows that the veteran engaged in combat with the enemy.  The 
veteran has alleged that certain stressors were combat-
related.  Thus, his lay testimony or statement must be 
accepted as conclusive evidence of the stressors' occurrence 
and no further development or corroborative evidence is 
required if such testimony/statement is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  In this case, the veteran described that he was 
sent on patrols, participated in ambushes, participated in 
search and destroy missions, and was exposed to constant 
mortar attacks.  The veteran's assertions in this regard are 
found to be satisfactory and credible in that they are 
consistent with circumstances, conditions or hardships of 
service (and are supported, at least in part, by the undated 
service record indicating that the veteran did, in fact, 
accompany another unit during sweep and ambush-type patrols.  
Accordingly, the Board finds that the veteran's participation 
in sweep and ambush patrols, search and destroy missions, and 
exposure to mortar attacks involved combat and that these 
stressors are established by the record.  

With regard to the alleged stressor involving the incident 
where the veteran fired on his own troops, it is unclear if 
this occurred during actual combat.  As indicated above, if 
VA determines either that the veteran did not engage in 
combat, or that the alleged stressor is not combat-related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor; the 
record must contain evidence that corroborate his testimony 
or statements.  See Zarycki, 6 Vet. App. at 98.  In this 
case, however, regardless of whether the incident in which 
the veteran fired on his own troops is combat or non-combat 
related, there is lay evidence that tends to support the 
occurrence of this stressor.  The acquaintance of the veteran 
indicated that he was told of the incident by a fellow 
servicemember of the veteran's, over the phone, 
contemporaneous to when the incident happened.  Although he 
did not actually witness the event, this evidence supports 
the occurrence thereof circumstantially.  The Board finds the 
lay statement may be considered "credible supporting 
evidence" as it is generally consistent with the record as a 
whole.  

As the occurrence of several of the veteran's stressors has 
been established, the remaining questions for consideration 
are whether the veteran has a diagnosis of PTSD and whether 
there is a link, established by medical evidence between 
current symptomatology and the inservice stressors.  That is, 
if a medical examiner diagnoses PTSD, that diagnosis must be 
based on the confirmed stressors.  

The Board notes that a February 1992 VA psychiatric 
evaluation contains a report of the veteran's medical and 
occupational history (including his military history), a 
recitation of claimed in-service stressors, and a description 
of the objective findings.  The veteran described to the 
examiner that he was involved in combat and in firefights 
with the enemy.  He also described the incident during 
service in which he was left behind by his squad and later 
was frightened and began shooting at them.  He indicated that 
he was subsequently accused of putting his squad in danger, 
although no one was injured.  The examiner indicated that the 
veteran was alert and oriented, irritable, had a depressed 
affect, and an intense mood.  He had agitated, rambling, and 
circumstantial speech, and at times expressed hostility, 
suspicion, and paranoid persecuting ideation.  His memory and 
concentration were impaired, he had average insight, and poor 
judgment.  The diagnosis was PTSD, chronic, severe, with a 
poor prognosis.  

Although the February 1992 examiner did not explicitly state 
that his diagnosis was based upon the purported stressors 
identified in his report (the occurrence of which have been 
established, as indicated above), the report suggests that 
such was the case.  Given that fact, and, again, resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that a link between the veteran's symptomatology and his 
verified, in-service stressful experiences has been 
established.  

In sum, the Board determines that there is medical evidence 
establishing a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  Accordingly, the criteria of 38 C.F.R. § 3.304(f) 
(2000) have been met. 


ORDER

Service connection for PTSD is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

